Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 41-65 and 67-80 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the present invention features: system on chip (SoC) comprising an address remapping circuit configured to receive an address, to select an interleaving mode for performance improvement or a linear mode for power reduction.
Prior art of record include:
US 2005/0185437 (Wolrich et al) teaching memory interleaving providing a non-power of two number of channels in a computing system and interleaving memory access among the channels.
US 2010/0042759 (Srinivasan et al) teaching integrated circuit communicating transactions between one or more initiator IP cores and multiple target IP cores allowing requests from a first chopped burst request to be distributed amongst two or more channels in a non-linear sequential pattern in channel round order, wherein an address decoder logic in the initiator agent uses low and high channel interleaving attributes for multi-channel address region, in which the channel-selection hash function is applied to an address bit format of the request to achieve a non-linear high and low channel interleaving pattern in channel round order.

US 7,398,362 (Tischler) teaching programmable implementing interleaving mode in multiple-bank memories and implementing linear memory addresses while utilizing memories that are logically and physically arranged in a multiple-dimension.
US 6,392,572 (Shiu et al) teaching defining a buffer structure with method identifying a plurality of addressing modes supported by the buffer structure, wherein the plurality of supported addressing modes include an interleaved addressing mode and a linear addressing mode.

Y. Chang and Y. Ding, "A Low-Cost Dual-Mode Deinterleaver Design," 2007 Digest of Technical Papers International Conference on Consumer Electronics, Las Vegas, NV, USA, 2007, pp. 1-2.
K. Suzuki et al., "A 2000-MOPS embedded RISC processor with a Rambus DRAM controller," in IEEE Journal of Solid-State Circuits, vol. 34, no. 7, pp. 1010-1021, July 1999.
J. C. Smith, "The SARAM (sequential access and random access memory), a new kind of dual-port memory for communications now and beyond," Proceedings of WESCON '93, San Francisco, CA, USA, 1993, pp. 571-579.


However, none of the prior art of record, alone or in combination, teaches or renders obvious the features as recited in the claims, taken in light of the disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
A replacement page of drawing Fig. 13 must be submitted, as the drawing contains characters that are obscured.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PIERRE MICHE BATAILLE/Primary Examiner, Art Unit 2136